UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril 2016 Commission File Number:001-10691 DIAGEO plc (Translation of registrant’s name into English) Lakeside Drive, Park Royal, London NW10 7HQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): List identifying information required to be furnished by Diageo plc pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act 1934 1 –30April2016 Information Public Announcements/Press Required by/when The Stock Exchange, London Announcement Director/PDMRShareholding (12April2016) Announcement Director/PDMR Shareholding (19 April2016) Diageo PLC - Director/PDMR Sharholding Dated12April2016 TO: Regulatory Information Service RE: PARAGRAPH 3.1.4 OF THE DISCLOSURE AND TRANSPARENCY RULES The notifications listed below were all received under Paragraph 3.1.2 of the Disclosure and Transparency Rules. Diageo plc (the "Company") announces that: 1. It received notification on 11 April 2016 of the following allocations of ordinary shares of 28 101/108 pence each in the Company ("Ordinary Shares") under the Diageo Share Incentive Plan (the "Plan"), namely: (i) the following director of the Company was allocated Ordinary Shares on 11 April 2016 under the Plan, by Diageo Share Ownership Trustees Limited (the "Trustee"): Name of Director Number of Ordinary Shares K Mikells 10 (ii) the following Persons Discharging Managerial Responsibilities ("PDMR") were allocated Ordinary Shares on 11 April 2016 under the Plan, by the Trustee: Name of PDMR Number of Ordinary Shares N Blazquez 9 D Cutter 9 S Moriarty 10 The number of Ordinary Shares allocated comprises those purchased on behalf of the employee using an amount which the employee has chosen to have deducted from salary ("Sharepurchase") and those awarded to the employee by the Company ("Sharematch") on the basis of one Sharematch Ordinary Share for every two Sharepurchase Ordinary Shares. The Sharepurchase Ordinary Shares were purchased and the Sharematch Ordinary Shares were awarded at a price per share of £19.16. The Ordinary Shares are held by the Trustee and in the name of the Trustee. Sharepurchase Ordinary Shares can normally be sold at any time. Sharematch Ordinary Shares cannot normally be disposed of for a period of three years after the award date. 2. It received notification on 11 April 2016 that Dr FB Humer, a director of the Company, had purchased 432 Ordinary Shares on 11 April 2016 under an arrangement with the Company, whereby he has agreed to use an amount of £8,000 each month, net of tax, from his director's fees to purchase Ordinary Shares. Dr Humer has agreed to retain the Ordinary Shares while he remains a director of the Company. The Ordinary Shares were purchased at a price per share of £19.16. 3. It received notification on 11 April 2016 that the following director and PDMRs, as participants in the Diageo Dividend Reinvestment Plan (the "Plan") received Ordinary Shares in respect of the interim dividend paid on 7 April 2016,as follows: Name of Director Number of Ordinary Shares Dr FB Humer Name of PDMR N Blazquez D Cutter 5 S Fischer 12 S Moriarty The Ordinary Shares were purchased on 7 April 2016 (with a settlement date of 12 April 2016) at a price of £19.20. The Ordinary Shares referred to in items 1, 2 and 3 above were purchased on the London Stock Exchange. As a result of the above transactions, interests of directors and PDMRs in the Company's Ordinary Shares and American Depository Shares ("ADS")* (excluding options, awards under the Company's LTIPs and interests as potential beneficiaries of the Company's Employee Benefit Trusts) are as follows: Name of Director Number of Ordinary Shares Dr FB Humer K Mikells 13,560 (of which 13,520 are held as ADS)* Name of PDMR Number of Ordinary Shares N Blazquez D Cutter S Fischer S Moriarty A Syed Company Secretarial Assistant 12 April 2016 * 1 ADS is the equivalent of 4 Ordinary Shares. Diageo PLC - Director/PDMR Shareholding Dated19April2016 TO: Regulatory Information Service RE: PARAGRAPH 3.1.4 OF THE DISCLOSURE AND TRANSPARENCY RULES The notifications listed below were all received under Paragraph 3.1.2 of the Disclosure and Transparency Rules. Diageo plc (the "Company") announces that: 1. It received notification on 18 April 2016 of the following Persons Discharging Managerial Responsibilities ("PDMR"), as participants in the dividend reinvestment programme connected with the US Stock Purchase Plan (also known as the US Sharevalue Plan), received American Depository Shares ("ADS")* in respect of the Company's interim dividend paid on 12 April 2016, as follows: Name of PDMR Number of ADSs B Franz 22 J Kennedy 4 D Mahlan 38 S Saller 25 The ADSs were purchased on 12 April 2016 at a price of $109.14 per ADS. 2. It received notification on 18 April 2016 that the following director, as a participant in the Diageo Dividend Reinvestment Plan (the "Plan") received Ordinary Shares in respect of the interim dividend paid on 7 April 2016, as follows: Name of Director Number of Ordinary Shares Ho KwonPing 50 The Ordinary Shares were purchased on 7 April 2016 (with a settlement date of 12 April 2016) at a price of £19.20. The ADSs and Ordinary Shares referred to in items 1 and 2 above were purchased on the New York Stock Exchange and the London Stock Exchange. As a result of the above transactions, interests of directors and PDMRs in the Company's Ordinary Shares and ADSs (excluding options, awards under the Company's LTIPs and interests as potential beneficiaries of the Company's Employee Benefit Trusts) are as follows: Name of Director Number of Ordinary Shares Ho KwonPing Name of PDMR Number of Ordinary Shares J Kennedy 65,804 (of which 61,208 are held as ADS) D Mahlan 307,839 (of which 138,610 are held as ADS) Name of PDMR Number of ADSs B Franz S Saller A Syed Company Secretarial Assistant 19 April 2016 *1 ADS is the equivalent of 4 Ordinary Shares. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Diageo plc (Registrant) Date:03May2016 By: /s/A Syed Name: A Syed Title: Company Secretariat
